Exhibit 10.1
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
     This Employment Agreement (this “Agreement”), dated as of December 8, 2008,
is entered into between WCA Management Company, L.P. (the “Company”), WCA Waste
Corporation (the “Guarantor”) and Tom J. Fatjo, Jr. (the “Executive”), and is
effective as of January 1, 2007 (the “Effective Date”).
RECITALS
     A. The Company has previously determined that it is in the best interest of
the Company and its equity holders to retain the Executive and to induce the
continued employment of the Executive for the long term benefit of the Company.
     B. The Company desires to continue the employment of the Executive on the
terms set forth below to provide services to the Company and its affiliates, and
the Executive is willing to continue such employment and to continue to provide
such services on the terms set forth in this Agreement.
     C. The Guarantor has determined that it is in the best interests of the
Guarantor to facilitate such retention and continued employment of the Executive
by the Company by guaranteeing the Company’s obligations under this Agreement.
     D. The Company, the Guarantor and the Executive entered into that certain
employment agreement, effective January 1, 2007 (the “Prior Agreement”), which
Prior Agreement is automatically extended as therein provided unless proper
notice of termination is given under the Prior Agreement.
     E. The Company, the Guarantor and the Executive deem it to their mutual
best interests to amend and restate the Prior Agreement as hereinafter set forth
in order to help ensure compliance with any applicable provisions of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
regulations or other regulatory guidance issued thereunder.
     F. The parties retained the right in Section 17 of the Prior Agreement to
modify the Agreement by a subsequent written agreement executed by all of the
parties thereto.
     G. In consideration of the foregoing and the mutual terms, conditions, and
covenants set forth herein, and for other good and valuable consideration, the
parties hereto do hereby agree that the Prior Agreement is hereby amended and
restated as follows.

 



--------------------------------------------------------------------------------



 



AGREEMENT
     1. Term of Employment. The Company hereby agrees to employ the Executive,
and the Executive hereby agrees to remain in the employ of the Company, for a
three (3) year period commencing on the Effective Date of this Agreement and
continuing until the day before the third anniversary of the Effective Date,
plus any extensions made in accordance with the provisions of this Section 1
(the “Term”). On the first day of each month occurring after the Effective Date,
the initial Term (and any extended Term) shall automatically be extended for an
additional calendar month unless prior to any such first day of the affected
calendar month, the Company or Executive shall have given notice not to extend
the Term. The Company and Executive agree that any such notice by the Company
shall constitute “Good Reason” as defined in Section 2(c) for Executive to
terminate Executive’s employment. This Agreement shall terminate on the earlier
of (a) the last day of the Term or (b) such earlier date as this Agreement is
terminated pursuant to (i) Section 2 or (ii) upon the Executive becoming
“permanently disabled” pursuant to Section 12. Nothing in this Section 1 shall
limit the right of the Company or Executive to terminate Executive’s employment
hereunder subject to the terms and conditions of Sections 7, 10 and 11 and other
applicable provisions of this Agreement.
     2. Termination of Employment. Executive’s employment with the Company shall
terminate upon the earliest of:
     (a) the death of the Executive;
     (b) the Company’s sending Executive written notice that Executive’s
employment is terminated for “cause” which term shall mean (i) the willful
material breach by Executive of this Agreement, (other than any breach resulting
from Executive’s incapacity due to physical or mental illness), which breach
continues for thirty (30) days after actual receipt of written notice from the
Company and which results in, or is reasonably likely to result in, demonstrable
material damage to the Company, (ii) Executive’s conviction of or plea of guilty
to a felony or Executive’s conviction of a crime involving moral turpitude,
(iii) Executive’s engagement in the fraud of the Company or the misappropriation
or embezzlement of funds from the Company, (iv) or Executive’s reckless
disregard or willful misconduct which misconduct, if ongoing, (as distinguished
from an isolated incident), continues for thirty (30) days after actual receipt
of written notice from the Company and which results in, or is reasonably likely
to result in, demonstrable and material damage to the Company;
     (c) the Executive’s sending the Company written notice that Executive’s
employment is terminated for “Good Reason” which term shall mean the occurrence
(without the Executive’s express written consent) of any one of the following
acts by the Company, or failures by the Company to act: (i) the Company’s breach
of a material term or condition of the Agreement; (ii) except for any changes
required by applicable law, the failure by the Company to continue in effect any
compensation plan in which the Executive participates immediately prior to the
date hereof which is material to the Executive’s total compensation, including
but not limited to the Company’s annual incentive plan, long-term incentive
plan, supplemental executive retirement plan and equity incentive plan, as
applicable, unless an equitable arrangement (embodied in an ongoing substitute
or alternative plan) has been made with respect to such plan; (iii) the
Company’s asking or requiring the Executive to take (or not to take) any action
which the

2



--------------------------------------------------------------------------------



 



Executive in good faith reasonably believes could be materially misleading to
the Company’s employees, investors, accountants or attorneys and/or any
regulatory authority; or (iv) notice by the Company to the Executive under
Section 1 that the Term will not be extended; provided, however, that the
Executive’s right to terminate the Executive’s employment for Good Reason shall
not be affected by the Executive’s incapacity due to physical or mental illness.
Any termination by Executive of his employment under clause (i), (ii), (iii) or
(iv) of the first sentence of this paragraph must occur within one hundred
eighty (180) days after the occurrence of the event or condition described in
clause (i), (ii), (iii) or (iv) of the first sentence of this paragraph that
gives rise to the right of Executive to terminate his employment with the
Company; provided that the Executive gives written notice to the Company of such
intent within thirty (30) days after the Executive’s knowledge of the occurrence
of the event or the condition that would give rise to Executive’s right to
terminate his employment under this Section. Any failure to comply with the
requirements of this sentence shall be conclusively deemed to be a waiver by
Executive of the right to terminate his employment hereunder for Good Reason
that is based on that act or failure to act by the Company.
     3. Position and Duties.
     (a) The Executive’s positions shall be those of Chairman and Chief
Executive Officer, and in such capacity Executive shall perform the customary
duties and responsibilities of the positions. Subject to the Company’s actual
receipt of prior written consent of Executive, these positions, duties, and
responsibilities can be modified as required to suit the specific requirements
and needs of the Company, provided that any such modification shall result in
substantially similar, comparable or higher positions, duties and
responsibilities. Similarly, subject to the Company’s actual receipt of prior
written consent of Executive, the Company may assign Executive part time or full
time to a subsidiary in which case the subsidiary shall be jointly and severally
responsible as, and shall be treated as, the Company under this Agreement for
the period of time the Executive performs services for the subsidiary.
Executive’s place of employment will be located within the greater Houston,
Texas metropolitan area, but Executive will undertake appropriate business
travel as required by the Company.
     (b) Executive agrees to conduct all business in accordance with the
Company’s general policies/directives as they may exist at any given time.
Executive shall comply materially with all applicable laws and regulations of
the countries in which the Company and its affiliates operate.
     (c) Executive agrees to devote his full time, attention, and efforts during
regular business hours, and at all such other times as may be requested by the
Company, consistent with industry practices, to the business affairs of the
Company during the Term of this Agreement and to perform his duties faithfully
and diligently to discharge the responsibilities assigned to the Executive
hereunder. The foregoing notwithstanding, the parties recognize and agree that
Executive may engage in passive personal investments and other business, civic
or charitable activities that do not conflict with the business and affairs of
the Company or interfere with Executive’s performance of his duties hereunder.
     4. Salary. Except if either Executive’s employment is terminated pursuant
to Section 2(a), (b), or (c) or if Executive is “permanently disabled” pursuant
to Section 12 (in

3



--------------------------------------------------------------------------------



 



either case Section 7(a) will apply) and except as otherwise provided in
Section 12, during the Term, the Company shall pay Executive a base salary of
$395,430.00 per year (which base salary amount is effective as of January 1,
2008), payable bi-monthly (“Base Salary”). The Base Salary will be increased
each year on the anniversary of the Effective Date of the Employment Agreement
by not less than the increase during the immediately preceding year in the
Consumer Price Index for the Houston Standard Metropolitan Statistical Area.
     5. Annual/Long-Term Incentives. During the Term, Executive shall
participate in the Guarantor’s annual incentive plan (i.e., the Management
Incentive Plan or any successor thereto) and shall have the opportunity to earn
an annual bonus for the applicable measurement period of up to two hundred
percent (200%) of Executive’s Base Salary based on performance measures and
annual incentive plan goals as shall be established by the Compensation
Committee pursuant to the terms of such plan. Also, during the Term, as soon as
practicable on or following the Effective Date and the first day of each
subsequent calendar year, Executive shall receive grants of restricted stock
under the 2004 WCA Waste Corporation Incentive Plan (or any successor thereto)
in an amount equal to the result obtained by dividing one hundred percent (100%)
of Executive’s Base Salary for the relevant year by the greater of nine dollars
and fifty cents ($9.50) a share or the average of the closing bid and ask prices
of one share of common stock of the Guarantor on the NASDAQ Market for the last
ten (10) trading days of the calendar year that ends immediately prior to the
calendar year for which the grant is made. Such restricted stock shall vest
one-third annually on each of the three (3) anniversaries of the date of grant
of the restricted stock unless other vesting provisions are prescribed by the
Compensation Committee of the Board of Directors of the Guarantor.
     6. Benefits. Except if either Executive’s employment is terminated pursuant
to Section 2(a), (b) or (c) or if Executive is “permanently disabled” pursuant
to Section 12 (in either case Section 7(a) will apply), during the Term, subject
to the applicable eligibility provisions, Executive and, to the extent
applicable, Executive’s family, dependents and beneficiaries may participate in
the benefit or similar plans, policies or programs (including, without
limitation, the Company’s business and entertainment expense reimbursement
policies, car allowance policies, 401(k) plans, disability plans, pension plans,
health insurance plans and director and officer liability insurance policies)
provided to similarly-situated Executives under the Company’s standard
employment practices as in effect from time to time. Nothing herein shall be
construed to require the Company to continue or put into effect any plan,
practice, policy, or program or any element thereof. In addition, during the
Term, Executive shall be entitled to three (3) weeks of paid vacation days
annually pursuant to applicable policies and procedures of the Company as in
effect from time to time.
     7. Effects of Termination of Employment/Permanent Disability.
     (a) Subject to the provisions of this Section 7, upon termination of
Executive’s employment with the Company for any reason whatsoever (or upon
Executive becoming permanently disabled), the Company shall pay to Executive (or
in case of Executive’s death, to his estate), within thirty (30) days of the
effective date of such termination or permanent disability, all salary and
expense reimbursements due to Executive through the date of such termination or
permanent disability, and Executive shall be entitled to such benefits as are
available pursuant to the terms of any benefit or similar plans, policies or
programs in which

4



--------------------------------------------------------------------------------



 



Executive was participating at the time of such termination or permanent
disability pursuant to Section 6 of this Agreement. In addition, upon
termination of Executive’s employment with the Company for death or in the event
Executive is permanently disabled, in lieu of any further salary or bonus
payments as severance to Executive for periods subsequent to such termination or
permanent disability and in lieu of any other severance otherwise payable to
Executive, the Company will pay to Executive (or to his estate, as applicable),
within thirty (30) days of such termination or permanent disability, a lump sum
severance payment, in cash equal to the Executive’s Base Salary for the
Remaining Term of the Agreement as in effect immediately prior to such
termination of Executive’s employment or permanent disability.
     Also, if, prior to a Change in Control (as defined in Section 10(a)
hereof), the Company terminates the Executive’s employment with the Company for
any reason other than those set forth in Sections 2(a) or (b), or if, prior to a
Change in Control (as defined in Section 10(a) hereof), Executive terminates
Executive’s employment with the Company under Section 2(c), subject to Section
20, the Company shall continue throughout the full Term of this Agreement (i) to
pay Executive’s salary pursuant to Section 4 and (ii) to continue coverage in
any annual and long-term incentive plans pursuant to Section 5 (and, if the
Company pays Executive’s salary for the full Term of this Agreement, Executive
shall be subject to the covenants contained in Section 9 through the full Term
of this Agreement). In addition, Executive shall be entitled to such benefits as
may be available pursuant to the terms of any benefit or similar plans, policies
or programs (described in Section 6) in which Executive was participating at the
time of such termination of Executive’s employment as described in the
immediately preceding sentence; provided, however, during the affected portion
of the remaining Term of this Agreement, the Company shall reimburse the
Executive for premiums or other costs for continued coverage in the healthcare
plan being provided by the Company to Executive at the date of termination of
Executive’s employment, which continued coverage is provided pursuant to
Section 4980B of the Code (“COBRA Coverage”); and
provided, further, that the premiums or costs of COBRA Coverage shall be:
     (i) incurred within the remaining Term of this Agreement;
     (ii) supported by appropriate documentation in accordance with the
Company’s normal reimbursement procedures; and
     (iii) reimbursed by the Company as soon as practicable, but not later than
the last day of Executive’s taxable year following the taxable year in which the
cost of COBRA Coverage was incurred by Executive; and
provided, further, that (x), to the extent required under Section 409A of the
Code and the regulatory guidance issued thereunder, the amount of expenses
eligible for reimbursement during any taxable year of the Executive shall not
affect the amount of reimbursement in any other taxable year and (y) Executive’s
right to reimbursement of eligible expenses hereunder shall not be subject to
liquidation or exchange for another benefit.
     References in this Section 7(a) to termination of Executive’s employment
shall mean termination of Executive’s employment with the Company and all
entities required to be

5



--------------------------------------------------------------------------------



 



aggregated with the Company and treated as one employer under Section 414(b) or
(c) of the Code under circumstances that give rise to a “separation from
service” within the meaning given to that term under Treas. Reg. § 1.409A-1(h),
which regulation is hereby incorporated by reference. Notwithstanding any
provision of this Section 7 to the contrary, except for any payment due under
the first sentence of Section 7(a), any payment otherwise due under Section 7(a)
shall be subject to any applicable limitations set forth in Section 20 of this
Agreement.
     (b) Notwithstanding any termination of this Agreement or Executive’s
employment hereunder, this Section 7 and Sections 10 and 11 of this Agreement,
and the rights and obligations created therein, shall survive without
limitation.
     (c) Notwithstanding any provision of this Agreement, to the extent required
to avoid duplication of benefits, any severance benefits provided under this
Section 7(a) or under Section 10(a) shall be mutually exclusive.
     8. Tax Withholding. All payments to Executive under this Agreement shall be
subject to withholding or deduction of such amounts as may be required by law.
     9. Noncompetition and Confidentiality.
     (a) The parties recognize that the employment of Executive with the Company
has been and will continue to be special, unique and of an extraordinary
character, and in connection with such employment Executive has and will
continue to acquire special skill and training. The parties also recognize that
the covenants of Executive contained in this Section 9 are an essential part of
Executive’s engagement by the Company and that, but for the agreement of the
Executive to comply with such covenants, the Company would not have entered into
this Agreement. Executive accordingly agrees that, during the Term,
(i) Executive shall not act or serve, directly or indirectly, as a principal,
agent, independent contractor, consultant, director, officer, executive,
employee or advisor or in any other position or capacity with or for, or acquire
a direct or indirect ownership interest in or otherwise conduct (whether as
stockholder, partner, investor, joint venturer, or as owner of any other type of
interest), any Competing Business (defined below); provided, however, that this
clause shall not prohibit the Executive from being the owner of (A) up to 5% of
any class of outstanding securities of any entity if such class of securities is
publicly traded or (B) any other securities owned by Executive on the date of
this Agreement, and (ii) Executive shall not, in connection with or for the
benefit of any person or entity engaged in the non-hazardous solid waste
business, solicit, induce, divert or take away, any officer, employee or
consultant of the Company.
     (b) From the date hereof, Executive shall hold in secrecy for the Company
all trade secrets and other confidential information relating to the business
and affairs of the Company that have come or may have come to his attention
during his employment with the Company, including information concerning costs,
profits, markets, sales, business development plans, lists of clients or
customers, lists of acquisition targets and other information about such
acquisition targets and other information of a similar nature (such categories
of information being referred to herein as “Confidential Information”).
Executive shall not use for his own benefit or disclose to any person any
Confidential Information other than in the ordinary course of the Company’s
business or in response to a court order, unless such use or disclosure

6



--------------------------------------------------------------------------------



 



has the prior written authorization of the Company. Executive shall deliver to
the Company, upon request, all correspondence, memoranda, notes, records, plans,
customer lists, product compositions and other documents and all copies thereof,
whether in hard copy form or electronically or magnetically stored, made,
composed, or received by the Executive, solely or jointly with others, that are
in the Executive’s possession, custody or control and that are related in any
manner to the past, present or anticipated business of the Company.
     (c) For the purposes of this Section 9, “Competing Business” shall mean an
individual, business, corporation, association, firm, undertaking, partnership,
joint venture, organization or other entity that operates non-hazardous solid
waste landfills, non-hazardous solid waste collection businesses or similar
facilities or businesses within a 50-mile radius of any of the landfills or
similar facilities of the Company, Guarantor or any affiliate thereof.
     (d) Should any portion of this Section 9 be deemed unenforceable because of
the scope, duration or territory encompassed by the undertakings of the
Executive hereunder, and only in such event, then the Executive and the Company
consent and agree to such limitation on scope, duration or territory as may be
finally adjudicated as enforceable by a court of competent jurisdiction after
the exhaustion of all appeals.
     (e) The covenants in this Section 9 shall be construed as an agreement
ancillary to the other provisions of this Agreement, and the existence of any
claim or cause of action of the Executive against the Company, whether
predicated on this Agreement or otherwise, other than a claim or cause of action
based on the Company’s failure to pay Executive amounts payable to Executive
hereunder, shall not constitute a defense to the enforcement by the Company of
this covenant.
     (f) It is expressly recognized and agreed that the covenants set forth in
this Section 9 are for the purpose of restricting the activities of the
Executive only to the extent necessary for the protection of the legitimate
business interests of the Company, and the Company and the Executive agree that
said covenants are reasonable for that purpose and that such covenants do not
and will not preclude Executive from engaging in activities sufficient for the
purpose of earning a living.
     10. Change in Control.
     (a) Benefits Payable. Subject to the terms of this Section 10(a), in the
event of the occurrence of a “Change in Control” (defined below), and, within
the twenty-four (24) month period beginning on such Change in Control,
Executive’s employment shall be involuntarily terminated for any reason other
than for death or cause or Executive terminates Executive’s employment due to
(i) suffering a material reduction in authority, duties, responsibilities or
reporting level; (ii) suffering a reduction in Base Salary and annual incentive
compensation at target by ten percent (10%) or more, (iii) being required to
relocate from the regular assigned work place by more than fifty (50) miles from
Executive’s regular assigned work place, or (iv) Good Reason subject to any
applicable limitation under Section 20, the Company shall pay to Executive,
within thirty (30) days after such termination of employment following such
Change in Control that gives rise to the payment due hereunder, a lump sum
payment, in cash, equal to (A) plus (B) where (A) is three (3) times the sum of
(x) Executive’s annual Base Salary

7



--------------------------------------------------------------------------------



 



as in effect immediately prior to the Change in Control and (y) Executive’s
Average Annual Bonus (defined below) and (B) is any benefit that may be payable
under the annual incentive plan described in Section 5 based on performance
achieved (in the current measurement period of such plan in which Executive’s
employment with the Company terminates following a Change in Control) as of the
date on which Executive’s employment with the Company terminates following a
Change in Control multiplied by a fraction the numerator of which is the number
of days on which days Executive was employed by the Company in the current
measurement period and the denominator of which is the total number of days in
the current measurement period. Also, Executive shall be entitled to such
benefits as may be available pursuant to the terms of any benefit or similar
plans, policies or programs (described in Section 6) in which Executive was
participating at the time of such termination of Executive’s employment as
described in the immediately preceding sentence; provided, however, during the
affected portion of the remaining Term of this Agreement, the Company shall
reimburse the Executive for premiums or other costs for COBRA Coverage; and
provided, further, that the premiums or costs of COBRA Coverage shall be:
     (i) incurred within the remaining Term of this Agreement;
     (ii) supported by appropriate documentation in accordance with the
Company’s normal reimbursement procedures; and
     (iii) reimbursed by the Company as soon as practicable, but not later than
the last day of Executive’s taxable year following the taxable year in which the
cost of COBRA Coverage was incurred by Executive; and
provided, further, that (x), to the extent required under Section 409A of the
Code and the regulatory guidance issued thereunder, the amount of expenses
eligible for reimbursement during any taxable year of the Executive shall not
affect the amount of reimbursement in any other taxable year and (y) Executive’s
right to reimbursement of eligible expenses hereunder shall not be subject to
liquidation or exchange for another benefit.
     Executive may terminate his employment under clauses (i), (ii), (iii) or
(iv) of the first sentence of the first paragraph of this Section 10(a) if, and
only if, within thirty (30) days after the Executive’s knowledge of the
occurrence of the event or condition that would give rise to Executive’s right
to terminate his employment under one of those clauses, Executive gives the
Company thirty (30) days advance written notice of such intent and the grounds
thereof. Any termination by Executive of his employment under clause (i), (ii),
(iii) or (iv) of the first sentence of the first paragraph of this Section 10(a)
must occur within one hundred eighty (180) days after the occurrence of the
event or condition described in clause (i), (ii), (iii) or (iv) of the first
sentence of the first paragraph of this Section 10(a) that gives rise to the
right of Executive to terminate his employment by the Company under this
Section 10(a).
     References in this Section 10(a) to termination of Executive’s employment
shall mean termination of Executive’s employment with the Company and all
entities required to be aggregated with the Company and treated as one employer
under Section 414(b) or (c) of the Code under circumstances that give rise to a
“separation from service” within the meaning given

8



--------------------------------------------------------------------------------



 



to that term under Treas. Reg. § 1.409A-1(h), which regulation is hereby
incorporated by reference.
     “Change in Control” shall mean one of the following three events: a change
in the ownership of a corporation, a change in the effective control of a
corporation or a change in the ownership of a substantial portion of the assets
of a corporation where the relevant corporation is the Guarantor, all as more
fully and specifically provided in Treas. Reg. § 1.409A-3(i)(5) or any successor
regulation, which regulation, as amplified by the following provisions hereof,
is hereby incorporated by reference into and shall form part of this Agreement
as fully as if set forth herein verbatim and this Agreement shall be operated in
accordance with the requirements of such regulation insofar as it relates to
this subject matter. Without limiting the scope of the first sentence of this
paragraph, a change in ownership of the Guarantor shall occur on the date that
any one person (as specified in Section 3(a)(9) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”) and used in Sections 13(d) and 14(d) of
the Exchange Act), or more than one person acting as a group, acquires ownership
of stock of the Guarantor that, together with stock held by such person or
group, constitutes more than fifty percent (50%) of the total fair market value
or voting power of the stock of the Guarantor. In addition, without limiting the
scope of the first sentence of this paragraph, a change in the effective control
of the Guarantor shall occur on either of the following dates:
     (i) The date any one person, or more than one person acting as a group,
acquires (or has acquired during the twelve (12) month period ending on the date
of the most recent acquisition by such person or persons) ownership of stock of
the Guarantor possessing fifty percent (50%) or more of the total voting power
of the stock of the Guarantor.
     (ii) The date a majority of members of the Guarantor’s board of directors
is replaced during any twelve (12) month period by directors whose appointment
or election is not endorsed by a majority of the members of the Guarantor’s
board of directors before the date of the appointment or election.
     Also, without limiting the scope of the first sentence of this paragraph, a
change in the ownership of a substantial portion of the Guarantor’s assets shall
occur on the date that any one person, or more than one person acting as a
group, acquires (or has acquired during the twelve (12) month period ending on
the date of the most recent acquisition by such person or persons) assets from
the Guarantor that have a total gross fair market value equal to or more than
fifty percent (50%) of the total fair market value of all of the assets of the
Guarantor immediately before such acquisition or acquisitions.
     “Average Annual Bonus” shall mean the average annual bonus earned by the
Executive pursuant to any annual bonus plan maintained by the Company in which
the Executive participated in respect of any of the three (3) consecutive
calendar years ending immediately prior to the calendar year in which occurs the
last event that gives Executive the right to payments under this Section 10(a);
provided, however, that if only one bonus is earned by the Executive in the
applicable three (3) year period, such bonus shall be deemed to be the Average
Annual Bonus.

9



--------------------------------------------------------------------------------



 



     (b) Gross-Up Payment. If any payment or distribution by the Company or any
of its affiliates, or any acceleration of such payment or vesting of the stock
options or long-term incentives, with respect to or for the benefit of
Executive, whether paid or payable or distributed or distributable under this
Agreement or under any other agreement, policy, plan, program or arrangement, or
the lapse or termination of any restriction under any agreement, policy, plan,
program or arrangement (a “Payment”), would be subject to the excise tax imposed
by Section 4999 of the Code by reason of being considered contingent on a change
in ownership or control of the Company, within the meaning of Section 280G of
the Code, or to any similar tax imposed by state or local law (such tax or taxes
being hereafter collectively referred to as the “Excise Tax”), then Executive
shall be entitled to receive an additional payment or payments (collectively, a
“Gross-Up Payment”). The Gross-Up Payment will be in an amount such that, after
payment by Executive of all taxes, including any income tax or Excise Tax
imposed on the Gross-Up Payment, Executive retains an amount equal to the
Payment before any Excise Tax is imposed. Subject to Section 20, any Gross-Up
Payment shall be made as soon as practicable after Executive remits the taxes,
but in all events the Gross-Up Payment shall be made within ten (10) days after
Executive remits the taxes to the taxing authority.
     (i) Scale-Back Agreement. Notwithstanding the foregoing, if no Excise Tax
would apply if the aggregate Payments were reduced by three percent (3%), then
the aggregate Payments shall be reduced by the amount necessary to avoid
application of the Excise Tax, in such manner as the Executive shall direct with
respect to payments that are not subject to Section 409A of the Code, and no
Gross-Up Payment will be made.
     (ii) Determination of Parachute Payments or Gross-Up. Any determination of
the amount of Payments or Gross-Up required to be made under this Agreement
shall be made in writing by a certified public accountant of the Executive’s
choosing, whose determination shall be conclusive and binding upon the Executive
and the Company for all purposes. For this purpose, the accountant may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. The Company and Executive shall promptly
furnish to the accountant such information and documents as the accountant may
reasonably request in order to make a determination hereunder. The Company shall
bear the fees of the accountant and all costs the accountant may reasonably
incur in connection with any calculations contemplated hereunder. The accountant
shall be required to provide a detailed determination to the Company and the
Executive within thirty (30) days after the date of receipt of all relevant
information.
     (iii) Challenge by the IRS. If federal, state and local income or other tax
returns filed by Executive are consistent with the determination of the
accountant under paragraph 4 above, and the Internal Revenue Service or any
other taxing authority asserts a claim or notice of deficiency (referred to in
this Section as a “claim”) against the Executive that, if successful, would
require the payment by the Executive of an Excise Tax, the Company shall be
obligated to make the Gross-Up Payment set forth above, provided that the
Executive (i) notifies the Company within ten (10) business days of the claim;
(ii) does not pay such claim prior to the earlier of (1) the expiration of the
thirty

10



--------------------------------------------------------------------------------



 



(30) calendar-day period following the date on which he gives such notice to the
Company and (2) the date that any payment of amount with respect to such claim
is due. If the Company notifies Executive in writing prior to the expiration of
such period that it desires to contest such claim, Executive will:

  (A)   Provide the Company with any written records or documents in his or her
possession relating to such claim reasonably requested by the Company;     (B)  
Take such action in connection with contesting such claim as the Company shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
competent in respect of the subject matter and reasonably selected by the
Company;     (C)   Cooperate with the Company in good faith in order to
effectively contest such claim, which may include the payment of an amount
advanced by the Company and assertion of claim for refund; and     (D)   Permit
the Company to participate in any proceedings relating to such claim;

provided, however, that the Company will bear and pay directly all costs and
expenses incurred in connection with such contest and will indemnify and hold
harmless Executive, on an after-tax basis, for and against any Excise Tax or
income tax imposed as a result of such contest and any such payments. If the
Company directs Executive to pay the tax claimed, or otherwise fails to contest
the claim as described above, the Company will immediately pay to Executive the
amount of the deficiency payment claimed by the IRS to be due, including Excise
Tax due on such deficiency (such payments to be collectively referred to as the
“Deficiency Payment”) and shall also pay to the Executive a Gross-Up Payment in
an amount necessary to pay the income tax liability of the Executive on the
Deficiency Payment and the Gross-Up Payment. Subject to Section 20, payment
required under this Section 10(b)(iii) shall be made as soon as practicable but
in all events such payment shall be made within ten (10) days after the date on
which such taxes that are the subject of the claim are remitted to the taxing
authority by Executive, or if no taxes are remitted as a result of the claim
such payment shall be made as soon as practicable, but in all events such
payment shall be made within thirty (30) days after the date on which Executive
receives written notification that the audit has been completed or there is a
final and nonappealable settlement or other resolution of the claim.
     (iv) Dispute Resolution. The Company and Executive agree that any dispute
regarding the interpretation or enforcement of this Agreement shall be decided
by confidential, final and binding arbitration rather than by litigation in
court, trial by jury or other forum. Executive and Company agree that in any
dispute resolution proceedings arising out of this Agreement (including
proceedings initiated by a third party), the Company shall be responsible for
all reasonable attorney’s fees and costs incurred by Executive in that
connection during his lifetime, not to exceed $25,000 in such fees and

11



--------------------------------------------------------------------------------



 



costs actually incurred by Executive in any given calendar year. The maximum
amount available for reimbursement in any calendar year will not be increased or
decreased to reflect the amount expended or reimbursed in a prior or subsequent
calendar year. Subject to Section 20, payments due hereunder shall be made to
Executive as soon as practicable following receipt of appropriate documentation
of such costs and expenses in such form as shall be reasonably acceptable to the
Company, but in all events shall be paid by the end of the calendar year
following the calendar year in which Executive incurs such costs and expenses.
     11. No Mitigation; Limited Offset. The Company agrees that, if Executive’s
employment with the Company terminates during the Term, Executive is not
required to seek other employment or to attempt in any way to reduce any amounts
payable to Executive by the Company pursuant to this Agreement. Further, the
amount of any payment or benefit provided for in this Agreement shall not be
reduced by any compensation earned by the Executive as the result of employment
by another employer, by retirement benefits, by offset against any amount
claimed to be owed by the Executive to the Company (unless such amount is
evidenced by a promissory note signed by the Executive and, in accordance with
requirements of Treas. Reg. §1.409A-3(j)(xiii), the amount offset hereunder with
reference to any such note shall not exceed $5,000 in any taxable year of
Executive and any such offset shall be made at the same time and in the same
amount as otherwise would be due and collected from Executive pursuant to any
such note), or otherwise.
     12. Permanently Disabled. Executive shall be considered “permanently
disabled” at any time after Executive has been receiving full or partial salary
payments under the Company’s disability plans for a period of six
(6) consecutive months by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) consecutive months,
either the Company or Executive sending the other party written notice that
Executive is “permanently disabled” as defined herein (also referred to in this
Agreement as “permanent disability”); provided, however, that during any period
prior to such determination in which Executive is receiving full or partial
salary payments under the Company’s disability insurance policies, the
obligation of the Company to pay Executive salary pursuant to Section 4 shall
cease.
     13. Remedies. With respect to each and every breach or violation or
threatened breach or violation by Employee of Section 9, the Company, in
addition to all other remedies available at law or in equity, including specific
performance of the provisions thereof, shall be entitled to enjoin the
commencement or continuance thereof and may, with notice to Employee, but
without the necessity of posting a bond or otherwise, apply to any court of
competent jurisdiction for entry of an immediate restraining order or
injunction. The Company may pursue any of the remedies described in this
Section 13 concurrently or consecutively in any order as to any such breach or
violation, and the pursuit of one of such remedies at any time will not be
deemed an election of remedies or waiver of the right to pursue any of the other
of such remedies.
     14. Severability. The provisions of this Agreement are severable, and any
judicial determination that one or more of such provisions, or any portion
thereof, is invalid or unenforceable shall not affect the validity or
enforceability of any other provisions, or portion

12



--------------------------------------------------------------------------------



 



thereof, but rather shall cause this Agreement to first be construed in all
respects as if such invalid or unenforceable provisions, or portions thereof,
were modified to terms which are valid and enforceable; provided, however, that
if necessary to render this Agreement enforceable, it shall be construed as if
such invalid or unenforceable provisions, or portions thereof, were omitted.
     15. Successors. This Agreement is personal to the Executive and shall not
be assignable by the Executive without the prior written consent of the Company.
This Agreement shall inure to the benefit of and be binding upon the Company and
its successors and assigns.
     16. Governing Law. The validity, interpretation and performance of this
Agreement and all rights and obligations of the parties hereunder shall be
governed by and construed under the laws of the State of Texas.
     17. Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed, if to
Executive, to the address inserted below the Executive’s signature on the final
page hereof and, if to the Company, to the address set forth below, or to such
other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon actual receipt:
To the Company:

WCA Management Company, L.P.
One Riverway, Suite 1400
Houston, Texas 77056
Attention: Mr. Tom Fatjo, Jr.
     18. Amendment. This Agreement may not be amended or modified other than by
a written agreement executed by the parties hereto or their respective
successors, assigns or legal representatives.
     19. Miscellaneous. No waiver by either party hereto at any time of any
breach by the other party hereto of, or of any lack of compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. This Agreement supersedes any other
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof which have been made by either party,
including, without limitation, any employment memorandum, memorandum of
understanding, or severance arrangements. Captions and Section headings in this
Agreement are provided merely for convenience and shall not affect the
interpretation of any of the provisions herein.
     20. Compliance with Code Section 409A. This Agreement is intended to comply
with the requirements of Section 409A of the Code and, to the extent that
adverse tax consequences thereunder may be avoided, this Agreement (i) shall
automatically be amended to the extent necessary to incorporate any provisions
required to ensure such compliance (which the

13



--------------------------------------------------------------------------------



 



Parties hereby agree are hereby adopted, approved, consented to, ratified and
incorporated herein by reference) and (ii) shall be construed, interpreted and
operated in a manner that will ensure such compliance. Without limiting the
scope of the preceding provisions of this Section 20, to the extent that at any
time prescribed under Section 409A of the Code and regulations or other
regulatory guidance issued thereunder, Executive is a key employee, as defined
in Section 416(i) of the Code without regard to paragraph 5 thereof, except to
the extent permitted under Section 409A of the Code and regulations or other
regulatory guidance issued thereunder, no distribution or payment that is
subject to Section 409A of the Code shall be made under this Agreement on
account of Executive’s separation from service, as defined in Section 409A of
the Code and the regulations or other regulatory guidance issued thereunder,
with the Company (at any time when Executive is deemed under Section 409A of the
Code and regulations or other regulatory guidance issued thereunder to be a
specified employee, as defined in Section 409A of the Code and regulations or
other regulatory guidance issued thereunder, and any stock of the Company is
publicly traded on an established securities market or otherwise) until the date
that is the first day of the month that occurs six (6) months after the date of
Executive’s separation from service (or, if earlier, the date of death of
Executive or any other date permitted under Section 409A of the Code and
regulations or other regulatory guidance issued thereunder). In furtherance of
the immediately preceding sentence, any such distribution or payment otherwise
payable in cash to Executive pursuant to the terms of this Agreement within the
period described in the immediately preceding sentence following Executive’s
separation from service with the Company will accrue and will be payable in a
lump sum payment, with interest at the prime rate per annum for commercial
lending (as published in the Wall Street Journal on the date of Executive’s
separation from service) from the date the payment would have been made but for
application of this Section to the date of payment, on the payment date set
forth in the immediately preceding sentence.
     21. Guarantee By WCA Waste Corporation. The Guarantor hereby guarantees all
of the obligations of the Company under this Agreement.

14



--------------------------------------------------------------------------------



 



     The parties have executed this Employment Agreement as of the date first
set forth above.

                  WCA MANAGEMENT COMPANY, L.P.
 
                By:   WCA Management General, Inc., its
General Partner
 
           
 
      By:   /s/ Jerome M. Kruszka
 
           
 
          Jerome M. Kruszka, President
 
                WCA WASTE CORPORATION
 
                By:   /s/ Jerome M. Kruszka                   Jerome M. Kruszka,
President and Chief
Operating Officer
 
                EXECUTIVE:
 
                /s/ Tom. J. Fatjo, Jr.           Name: Tom J. Fatjo, Jr.    
Title: Chairman and Chief Executive Officer

15